DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 11 June 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/13/2022, 04/07/2022, 11/12/2020, 04/08/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Election/Restrictions
Applicant’s election of Specie 2A-B, claims 2, 3 and 5 in the reply filed on 12 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin silicon rod” in claim 2 is a relative term which renders the claim indefinite. The term “thin silicon rod” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of a “thin silicon rod” since the specification does not define the term (what would be the threshold for a rod to be “thin” as compared to being “thick”?). Claims 3 and 4 are dependent on claim 2 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proia.
	Proia discloses an adaptor connecting threaded tubular rod segments (abs). In particular, Proia discloses the ends of the tubular segments are male threaded and inserted into the complementary threaded adaptor/knuckle and the components being made of Si (Figs 2, 5, 6, 7 with accompanying text). It is noted that the “thin” rod is met by the tubular as shown in Fig 2 and the crystalline limitation is met by the teaching of the silicon tubular segment being made from an ingot (Fig 8 with accompanying text).
Claim(s) 2, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’952 (cited in the IDS).
	JP’952 discloses connecting portions of grooved polycrystalline silicon core rods via a grooved connector (abs, Fig 1 with accompanying text). It is noted that the instant claims are not commensurate with all the features of Fig 2A-B such as the adaptor/connector being on the outside of the core and forms a continuous member with the outer shell of the connected rods (see the specification for a detailed description). Therefore, the JP’952 reference meets each of the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over JP’952 in view of Carstensen.
	The disclosure(s) of JP’952 is relied upon as set forth above.
The JP’952 reference discloses the claimed invention but does not explicitly disclose the feature of silicon rods connected within the adaptor.  It is noted that the JP’952 reference discloses employing a connector to stabilize the bonding between the rod segments and the claim(s) call(s) for a specific adaptor configuration.  In an analogous art, the Carstensen reference discloses the feature of male threaded metal rods connected within a threaded adaptor (abs, Figs 1 and 3 with accompanying text).  One of ordinary skill in the art would have recognized that applying the known technique of Carstensen to the teachings of JP’952 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems for the benefit gain of increased locking of the rods as motivated by JP’952 and solved by Carstensen.
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764